Citation Nr: 0301308	
Decision Date: 01/23/03    Archive Date: 02/04/03

DOCKET NO.  02-01 932A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for patellofemoral 
syndrome of the left knee.  

2.  Entitlement to service connection for left elbow pain 
with olecranon tenderness.  

3.  Whether new and material evidence has been submitted 
to reopen a claim of entitlement to service connection for 
residuals of a right knee injury.  

4.  Whether new and material evidence has been submitted 
to reopen a claim of entitlement to service connection for 
residuals of a right elbow injury.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B.E. Jordan, Counsel


INTRODUCTION

The veteran had active military service from October 1962 
to October 1965.

This appeal to the Board of Veterans' Appeals (Board) 
arises from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama. 

The case has been advanced on the docket because of 
administrative error that resulted in significant delay in 
docketing the appeal.  38 C.F.R. § 20.900(c) (2002).  


REMAND

In a VA Form 9 dated in February 2002, the veteran 
indicated that he wanted a hearing before a member of the 
Board at the RO.  Under these circumstances, the requested 
hearing must be scheduled.  38 C.F.R. § 20.700(a) (2002).  

Accordingly, this case is hereby REMANDED to the RO for 
the following action:

Schedule the veteran for a Travel Board 
hearing at the RO in accordance with 
applicable law.  

Thereafter, the case is to be returned to the Board 
following appropriate appellate procedure.  The purpose of 
this REMAND is to afford due process. 

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States 
Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in 
an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 
2002) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, 
directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable 
to the United States Court of Appeals for Veterans Claims.  
This remand is in the nature of a preliminary order and 
does not constitute a decision of the Board on the merits 
of your appeal.  38 C.F.R. § 20.1100(b) (2002).




